EXHIBIT 32 CERTIFICATION REQUIRED BY 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Decorator Industries, Inc. (“the Company”) on Form 10-Q for the quarterly period ended October 2, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, William A. Johnson, Chief Executive Officer of the Company, and Michael K. Solomon, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C.§1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: December 10, 2010 By: /s/William A. Johnson William A. Johnson, President and Chief Executive Officer Date: December 10, 2010 By: /s/Michael K. Solomon Michael K. Solomon, Chief Financial Officer
